Exhibit 10.21

NORCRAFT HOLDINGS, L.P.

3020 Denmark Ave. Suite 100

Eagan, Minnesota 55121

September 8, 2006

By hand delivery

Mr. Simon Solomon

7712 French Drive

Brown Summit, NC 27214

Dear Simon:

As agreed, your employment with Norcraft Companies, L.P. (the “Company”) has
terminated, effective as of August 31, 2006 (the “Separation Date”), by reason
of your voluntary resignation from the Company. The purpose of this letter is to
confirm the agreement between you and the Company concerning your severance
arrangements, as follows:

1. Final Salary and Vacation Pay. You acknowledge that you have received pay for
all work you have performed for the Company during the current payroll period,
to the extent not previously paid, as well as pay, at your final base rate of
pay, for all vacation days you had earned, but not used, as of the Separation
Date, as determined in accordance with Company policy and as reflected on the
books of the Company.

2. Severance Benefits. In consideration of your acceptance and non-revocation of
this Agreement, and subject to your meeting in full your obligations under it,
the Company will provide you the following severance pay and benefits:

(a) The Company will pay you your regular salary, at your final base rate of
pay, for a period of eighteen (18) months following the Separation Date (the
“Severance Pay Period”). Payments will made in the form of salary continuation,
and will begin on the next regular Company payday which is at least five
business days following the later of the effective date of this Agreement or the
date it is received by the Company. The first payment will be retroactive to the
day following the Separation Date.

(b) The Company will pay your 2006 bonus (the “Bonus Payment”), which represents
a prorated portion of the bonus payment you would have been entitled to for 2006
if you had remained an employee of the Company through the end of the year. The
Bonus Payment will be calculated based upon the established EBITDA goals of the
2006 Bonus Plan. Final calculation of the bonus payment will be calculated based
upon the UltraCraft Division’s final audited 2006 EBITDA. The Bonus Payment will
be in addition to the amounts payable to you pursuant to Section 2(a) and will
be made to you at the time 2006 bonuses are paid generally to the employees of
the Company (currently such date is expected to occur prior to March 31, 2007).

(c) You will be advised under separate cover of your right to elect to continue
your participation and that of your eligible dependents in the Company’s
group medical and dental plans for a period of time, not to exceed 18 months,
under the federal law known as COBRA.

(d) If you make a timely COBRA election, the Company will, during the Severance
Pay Period, pay or reimburse you for the full premium cost of your insurance and
that of your eligible dependents under the group medical and/or dental plans in
which you elect continuing coverage.

3. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law and by all other deductions authorized by you.



--------------------------------------------------------------------------------

4. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under paragraph 1 of this Agreement are in complete satisfaction of any
and all compensation due to you from the Company, whether for services provided
to the Company or otherwise, through the Separation Date and that, except as
expressly provided under this Agreement, no further compensation is owed to you.

5. Status of Employee Benefits and Paid Time Off. Except as otherwise expressly
provided in paragraphs 2(c) and 2(d) of this Agreement, your participation in
all employee benefit plans of the Company has ended as of the Separation Date,
in accordance with the terms of those plans. You will not continue to earn
vacation or other paid time off after the Separation Date.

6. Equity Interests in Norcraft Holdings, L.P. In connection with the
termination of your employment, the Company’s parent, Norcraft Holdings, L.P.
(“Holdings”), will repurchase your equity interests in Holdings as follows:

(a) 2,035,025.29 Class A limited partnership units held on your behalf by the
Simon Solomon IRA, for a purchase price of $4,985,811.96 or $2.45 per Class A
limited partnership unit;

(b) 200,000 Class B limited partnership units that you hold, for a purchase
price of $402,000.00 or $2.01 per Class B limited partnership unit;

(c) 200,000 Class C limited partnership units that you hold (which have
automatically been issued in accordance with Section 4(b) of the of the Deferred
Equity Incentive Compensation Agreement dated October 21, 2003, as amended (the
“Deferral Agreement”), between you and Holdings, because Holdings is
repurchasing your Class B limited partnership units), for a purchase price of
$200,000.00 minus the $112,000.00 already paid to you pursuant to Section 6 of
the Deferral Agreement, for a net amount of $88,000.00, or approximately $0.44
per Class C limited partnership unit; and

(d) 261,435 of the vested Class D limited partnership units that you hold, for a
purchase price of $525,484.35, or $2.01 per vested Class D limited partnership
unit.

The closing (the “Equity Closing”) of the repurchase of your equity interests
will occur within sixty (60) days following the later of the effective date of
this Agreement or the date it is received by the Company. At the Equity Closing,
the purchase price to be paid for your equity interests will paid as follows:
25% of such aggregate purchase price will be paid in cash on such closing date
to an account designated by you, and the remaining 75% of such purchase price
will be paid by delivery to you of a subordinated note issued by Holdings to you
in the form attached as Exhibit A to the Amended and Restated Agreement of
Limited Partnership of Holdings, dated as of October 21, 2003, as amended, which
note shall mature on the third anniversary of the date of the Equity Closing and
shall bear interest at 8.45% per annum (which is 1% higher than the rate
available to the Company on the date hereof with respect to proceeds borrowed
pursuant to its revolving credit facility). Such interest will be payable
quarterly in arrears on the unpaid principal amount of the note then
outstanding. In executing this Agreement, you hereby give your assent to the
specified per unit prices to be paid for your equity interests in Holdings as
set forth in this Section 6, and acknowledge that upon the consummation of the
Equity Closing any remaining equity interests you hold will expire or be
forfeited to Holdings and you will have no further rights as a member of
Holdings.

7. Extension of Restricted Activities. You agree that all restrictive covenants
set forth in Section 7 of the Employment Agreement between you and the Company
dated as of October 21, 2003 (the “Employment Agreement”) shall, notwithstanding
the provisions of the Employment Agreement, continue to apply in full force and
effect until August 31, 2008. You agree that such restrictions are reasonably
necessary for the protection of the Company, and that a violation of such
provisions will cause damage that may be irreparable or impossible to ascertain
and, accordingly, that the Company will be entitled to both injunctive or other
relief in equity from a court of competent jurisdiction to enforce or restrain a
violation of these restrictions, as well as full disgorgement to the Company of
all severance compensation paid to you hereunder.

8. Confidentiality and Non-Disparagement.

(a) You agree that you will continue to protect Confidential Information, as
defined herein, and that you will never, directly or indirectly, use or disclose
it. As used in this Agreement, “Confidential Information” means any and all
information of the Company that is not generally known to others with whom it
competes or does business or with whom it plans to compete or do business.
Confidential Information also includes all information received by the Company
from customers or other third parties with any understanding, express or
implied, that the information would not be disclosed.



--------------------------------------------------------------------------------

(b) The parties agree not to disclose this Agreement or any of its terms or
provisions, directly or by implication, except to members of their immediate
family and to legal, financial and tax advisors, and then only on condition that
they agree not to further disclose this Agreement or any of its terms or
provisions to others. Notwithstanding the previous sentence, you and your
representatives may consult any tax advisor regarding the tax treatment and tax
structure of this severance and equity repurchase arrangement and may disclose
to any person, without limitation of any kind, the tax treatment and tax
structure of the severance and equity repurchase arrangement and all materials
(including opinions or other tax analyses) that are provided relating to such
treatment or structure. In addition, the Company may disclose this Agreement or
any of its terms or provisions for legitimate business reasons.

(c) You also agree that, during the Severance Pay Period and thereafter, you
will not disparage or criticize the Company, its business, its management or its
products, and that you will not otherwise do or say anything that could disrupt
the good morale of Company employees or harm the Company’s interests or
reputation.

(d) The Company shall require its executive officers to refrain from making,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically: (i) any derogatory comment concerning you, or (ii) any
other comment that could reasonably be expected to be detrimental to your
business or financial prospects or reputation.

(e) The provisions of this Section 8 shall not preclude a party from:
(i) providing any information required by law, (ii) disclosing any information
necessary to prepare a defense of any claim, or (iii) responding to any
statement made by the other party hereto in contravention of this Section 8.

9. Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business (whether present or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment, and all other property of the Company in your
possession or control. Provided, however, it is agreed that you may retain your
home computer equipment, so long as you covenant to delete all of the
information and data stored on its hard drive. Further, you represent and
warrant that you have not retained any copy of any Company documents, materials
or information (whether in hardcopy, on electronic media or otherwise).
Recognizing that your employment with the Company has ended, you agree that you
will not, for any purpose, attempt to access or use any Company computer or
computer network or system, including without limitation its electronic mail
system. Further, you acknowledge that you have disclosed to the Company all
passwords necessary or desirable to enable the Company to access all information
which you have password-protected on any of its computer equipment or on its
computer network or system.

10. Employee Cooperation. You agree to cooperate with the Company hereafter with
respect to all matters arising during or related to your employment, including
but not limited to all matters in connection with any governmental
investigation, litigation or regulatory or other proceeding which may have
arisen or which may arise following the signing of this Agreement. The Company
will reimburse your out-of-pocket expenses incurred in complying with Company
requests hereunder, provided such expenses are authorized by the Company in
advance.

11. Release of Claims.

(a) In exchange for the special severance pay and benefits provided you under
this Agreement, to which you would not otherwise be entitled, on your own behalf
and that of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights or claims, whether
known or unknown, that you have had in the past, now have, or might now have, in
any way related to, connected with or arising out of your employment with the
Company or its termination, your limited partnership interests in Holdings or
their repurchase, or pursuant to Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the fair employment practices statutes
of the State of Minnesota and any other state in which you provided services to
the Company, or any other federal, state or local law, regulation or other
requirement, and you hereby release and forever discharge the Company and
Holdings and each of their respective subsidiaries and other affiliates, and all
of their respective past, present and future directors, shareholders, officers,
members, managers, general and limited partners, employee benefit plans,
employees, agents, representatives, successors and assigns, and all others
connected with any of them, both individually and in their official capacities,
from any and all such causes of action, rights or claims.



--------------------------------------------------------------------------------

(b) This Agreement, including the release of claims set forth the paragraph
immediately above, creates legally binding obligations and the Company therefore
advises you to consult an attorney before signing this Agreement. In signing
this Agreement, you give the Company assurance that you have signed it
voluntarily and with a full understanding of its terms; that you have had
sufficient opportunity, before signing this Agreement, to consider its terms and
to consult with an attorney, if you wished to do so, or to consult with any
other of those persons to whom reference is made in the first sentence of
paragraph 8(b) above; and that, in signing this Agreement, you have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Agreement.

12. Miscellaneous.

(a) This Agreement constitutes the entire agreement between you and the Company
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding your post-termination obligations
pursuant to the Employment Agreement between you and the Company dated as of
October 21, 2003 (the “Employment Agreement”) including, but not limited to,
Sections 6 and 7 of the Employment Agreement, which provisions shall remain in
full force and effect. Provided, however, and notwithstanding anything to the
contrary contained therein, it is agreed and understood that the substantive
restrictions set forth in Section 7 of the Employment Agreement shall be amended
in accordance with Section 7 of this Agreement, and shall continue in full force
and effect as so amended.

(b) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chief Executive Officer
of the Company or his expressly authorized designee. The captions and headings
in this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement. The terms of this Agreement
shall inure to the benefit of and be binding upon the parties’ respective
successors.

(c) The obligation of the Company to make payments to you or on your behalf
under this Agreement, and your right to the continued retention of same, are
expressly conditioned upon your continued full performance of your obligations
under this Agreement, including your obligations under Sections 6 and 7 of the
Employment Agreement, as amended.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one days of the date you receive it. You may
revoke this Agreement at any time during the seven-day period immediately
following the date of your signing. If you do not revoke it, then, at the
expiration of that seven-day period, this letter will take effect as a
legally-binding agreement between you and the Company on the basis set forth
above. The enclosed copy of this letter, which you should also sign and date, is
for your records.

 

Sincerely, NORCRAFT COMPANIES, L.P. By:  

/s/ Leigh Ginter

  Leigh E. Ginter   Chief Financial Officer

 

Accepted and agreed: Signature:  

/s/ Simon Solomon

  Simon Solomon Date: September 8, 2009

 